Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the application filed 06/02/2022.
Claims 1 - 19 are pending and have been examined.
Claims 1 - 19 are rejected.

Response to Arguments
Applicant’s arguments with respect to claim(s) below have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim objection is withdrawn in view of amendments.
The newly amended limitations are rejected. See below for citations and explanation of the rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claimed invention is directed to organizing human activity without significantly more. 
Claim 1 recite(s):
a highlighter that identifies a first search term within said first search query, said first search term having a first expanded definition; a term expander that receives a term expansion input and expands said first search term to include at least a portion of said first expanded definition; a highlighter that identifies a first search term within said first search query; an interactive interface that presents a plurality of search expansion options derived from said first expanded definition; said interactive interface comprising an add and a remove mechanism for each of said plurality of search expansion options, said add mechanism being a first user interface component that causes an associated search expansion option to be added to said first search query using a Boolean OR, said remove mechanism being a second user interface component that causes an associated search expansion option to be added to said first search query using a Boolean NOT; said add and said remove mechanisms creating a second search query from said first search query.
The limitation above are considered organizing human activity because highlighting and expanding search terms from a query can all be human activity. Therefore, claim 1 recites abstract subject matter.
This judicial exception is not integrated into a practical application because the additional limitations do not have practical application.
A search system comprising: at least one processor, said at least one processor configured to execute a search interface, said search interface comprising: a search query input mechanism – This is a recitation of generic computer.
that receives a first search query – This additional element is an insignificant extra-solution activity having to do with data gathering. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements do not improve a computer or technology.
	Claims 2-20:
2. The search system of claim 1, said search query input mechanism gathering text input from a user. – The additional elements are insignificant extra-solution activity of data gathering and does not include elements that is considered significantly more because the additional elements do not improve a computer or technology.
3. The search system of claim 2, said highlighter changing a visual appearance of said first search term. –This claim recites the abstract idea of organizing human activity. The additional element is a generic computer that does not have a practical application and does not rise to the level of significantly more.
4, The search system of claim 3, said term expansion input being a selection of said first search term. –This claim recites the abstract idea of organizing human activity. The additional element is a generic computer that does not have a practical application and does not rise to the level of significantly more.
5. The search system of claim 1, said search query input mechanism gathering an audio search query. – Additional element of expansion definition is merely part of a data gathering step and is therefore insignificant extra-solution activity. The additional element of search system with a search query input mechanism is a generic computer that does not have a practical application. Additional elements do not rise to the level of significantly more.
6. The search system of claim 1 further displaying at least a portion of said first expanded definition. – The additional element of displaying a portion of first expanded definition are using a generic computer to display results which does not have practical application. Furthermore, it does not rise to the level of significantly more since it does not improve technology nor workings of a computer.
7. The search system of claim 6 further comprising an expansion selection mechanism gathering input to identify said at least a portion of said first expanded definition. –The additional element is a generic computer system and the expansion selection mechanism that gathers input both of which do not have a practical application and does not rise to the level of significantly more. The expansion selection mechanism is merely a data gathering step and is therefore insignificant extra-solution activity.
8. The search system of claim 7, said first expansion definition comprising a first expanded element and a second expanded4 element, said at least a portion of said first expanded definition comprising said first expanded element and not comprising said second expanded element. – Additional element of expansion definition is merely part of a data gathering step and is therefore insignificant extra-solution activity. The additional element of search system is a generic computer that does not have a practical application. Additional elements do not rise to the level of significantly more.
9. The search system of claim 1 further comprising a first expansion dictionary comprising said first expanded definition for said first search term. –This claim recites the abstract idea of organizing human activity. The additional element is a generic computer that does not have a practical application and does not rise to the level of significantly more.
10. The search system of claim 9 further comprising a second expansion dictionary comprising a second expanded definition for said first search term. –This claim recites the abstract idea of organizing human activity. The additional element is a generic computer that does not have a practical application and does not rise to the level of significantly more.
11. The search system of claim 10 further comprising a dictionary selection mechanism through which said first expansion dictionary is selected. –This claim recites the abstract idea of organizing human activity. The additional element is a generic computer that does not have a practical application and does not rise to the level of significantly more.
12. The search system of claim 11 further displaying at least a portion of said first expanded definition and said second expanded definition. – The additional element of displaying a portion of first and second expanded definition are using a generic computer to display results which does not have practical application. Furthermore, it does not rise to the level of significantly more since it does not improve technology nor workings of a computer.
13. The search system of claim 1, said search interface comprising:
a search system interface that causes a search to be performed using said at least a portion of said first expanded definition. –This claim recites the abstract idea of organizing human activity. The additional element is a generic computer that does not have a practical application and does not rise to the level of significantly more.
14. The search system of claim 13, said search system transmitting a query comprising Boolean OR statements comprising said at least a portion of said first expanded definition. –This claim recites the abstract idea of organizing human activity. The additional element is a generic computer that does not have a practical application and does not rise to the level of significantly more.
15. The search system of claim 14, said Boolean OR statements being editable prior to causing said search to be performed. –This claim recites the abstract idea of organizing human activity. The additional element is a generic computer that does not have a practical application and does not rise to the level of significantly more.
16. The search system of claim 13, said search system interface that further causes a first set of search results to be presented. – The additional element of presenting search results are using a search system with a search system interface is merely reciting a generic computer to display results which does not have practical application. Furthermore, it does not rise to the level of significantly more since it does not improve technology nor workings of a computer.
17. The search system of claim 16, said first set of search results being displayed such that said at least a portion of said first expanded definition is highlighted. –This claim recites the abstract idea of organizing human activity. The additional element is a generic computer that does not have a practical application and does not rise to the level of significantly more.
18 The search system of claim 1, said search expansion options comprising a hierarchical list. –This claim recites the abstract idea of organizing human activity. The additional element is a generic computer that does not have a practical application and does not rise to the level of significantly more.
19 The search system of claim 18, said hierarchical list being presented with an expansion mechanism, said expansion mechanism causing at least a portion of said hierarchical list to be expanded and presented in an expanded form–This claim recites the abstract idea of organizing human activity. The additional element is a generic computer that does not have a practical application and does not rise to the level of significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 20120023104; “Johnson” hereinafter).and further in view of Rousso et al. (US 20050283473; “Rousso” hereinafter).
As per claim 1, Johnson discloses A search system comprising: at least one processor, said at least one processor configured to execute a search interface, said search interface comprising: a search query input mechanism that receives a first search query (Johnson [0013: Search engine.]); 
[a highlighter that identifies a first search term within said first search query] (Johnson [0098: “As outlined above, what this contemplates is that if the content association database 3 results in the identification of certain items within the raw results set 15 is being particularly definitionally relevant to the selected text search terms and definitions for the query those would be elevated or highlighted in the search”]), 
said first search term having a first expanded definition (Johnson [0043: Describes a “superior definitionally-oriented text index”.]); a term expander that receives a term expansion input and expands said first search term to include at least a portion of said first expanded definition (Johnson [0072: “Based on whatever number of definitions 10 are stored within the term association database 4, a pick list of those definitions could be presented to a user to basically select the proper definition 10 for the term "apple" 9 if they wish to use that term in the execution of a semantically enhanced query.”]; [0074: “The table demonstrates that the phrase "toilet" shares the same definition 10 with the phrase "water closet", so that the text index and system of the present invention could return relevant results which ranked "water closet" references similar to those based on the word "toilet" even though the user may not have selected one or the other of those two text search terms 9.”])
an interactive interface that presents a plurality of search expansion options derived from said first expanded definition: 
said interactive interface comprising an add and a remove mechanism for each of said plurality of search expansion options, said add mechanism being a first user interface component that causes an associated search expansion option to be added to said first search query using a Boolean OR, said remove mechanism being a second user interface component that causes an associated search expansion option to be added to said first search query using a Boolean NOT; 
said add and said remove mechanisms creating a second search query from said first search query.
Even though Johnson teaches highlighting, it does not explicitly teach, however, Rousso in an analogous art teaches:
a highlighter that identifies a first search term within said first search query (Rousso [0069: “In another embodiment, when a user selects terms, e.g., "software application" 389, the emphasis tags are not displayed in the emphasis panel 357, and instead the terms are highlighted visually.”])
an interactive interface that presents a plurality of search expansion options derived from said first expanded definition; said interactive interface comprising an add and a remove mechanism for each of said plurality of search expansion options, said add mechanism being a first user interface component that causes an associated search expansion option to be added to said first search query using a Boolean OR (Rousso [0030: “In one optional embodiment, it is also possible to present a list of related words to the user before a query is executed 160, allowing the user to select those that they feel are most appropriate 165. This has the advantage of optimizing actual search response time.”]; [0048: “WHERE RECORD CONTAINS ((keyl OR keylsynl OR keylsyn2) AND (key2 OR key2synl OR key2syn2) AND (key3 OR key3syn1 OR key3syn2) AND key3syn1syn2 AND (syn1, syn2, syn1syn2)).”]), said remove mechanism being a second user interface component that causes an associated search expansion option to be added to said first search query using a Boolean NOT (Rousso [0065: “Keywords 345 comprise the general area of interest that a user is concerned with. Boolean operators may simply be entered and parsed as such, i.e., "and," "or," "not" and "exclusive or," which act to connect the various keywords.”]; [0051: “WHERE RECORD CONTAINS (keyl AND key2 AND key3)&lt;limit search to related words&gt;&lt;limit related words=synonyms&gt;&lt;limit number of related words=2&gt;” Where “Boolean NOT” is analogous to “limit”.]); said add and said remove mechanisms creating a second search query from said first search query (Rousso [0030: “In one optional embodiment, it is also possible to present a list of related words to the user before a query is executed 160, allowing the user to select those that they feel are most appropriate 165. This has the advantage of optimizing actual search response time.”]; [0048: “WHERE RECORD CONTAINS ((keyl OR keylsynl OR keylsyn2) AND (key2 OR key2synl OR key2syn2) AND (key3 OR key3syn1 OR key3syn2) AND key3syn1syn2 AND (syn1, syn2, syn1syn2)).”]). Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the highlighting module of Rousso into the term expanding module of Johnson to produce an expected result of highlighting terms while expanding terms. The modification would be obvious because one of ordinary skill in the art would be motivated to provide users with a method of emphasizing terms and creating phrases (Rousso [0069]).

As per claim 2, rejection for claim 1 is incorporated and further Johnson discloses The search system of claim 1, said search query input mechanism gathering text input from a user (Johnson [0076: User input.]).

As per claim 3, rejection for claim 2 is incorporated and further Johnson discloses The search system of claim 2, said highlighter changing a visual appearance of said first search term (Johnson [0098: Highlighting “text search terms”]).

As per claim 4, rejection for claim 3 is incorporated and further Johnson discloses The search system of claim 3, said term expansion input being a selection of said first search term (Johnson [0072: “Based on whatever number of definitions 10 are stored within the term association database 4, a pick list of those definitions could be presented to a user to basically select the proper definition 10 for the term "apple" 9 if they wish to use that term in the execution of a semantically enhanced query.” Where picklist is derived from selected first search term.]).

As per claim 5, rejection for claim 1 is incorporated and further Rousso discloses The search system of claim 1, said search query input mechanism gathering an audio search query (Rousso [0058: “In one embodiment, voice recognition may be used to obtain initial query terms and to provide and select from related words.”]).

As per claim 6, rejection for claim 1 is incorporated and further Johnson discloses The search system of claim 1 further displaying at least a portion of said first expanded definition (Johnson [0072: “Based on whatever number of definitions 10 are stored within the term association database 4, a pick list of those definitions could be presented to a user to basically select the proper definition 10 for the term "apple" 9 if they wish to use that term in the execution of a semantically enhanced query.”]).

As per claim 7, rejection for claim 6 is incorporated and further Johnson discloses The search system of claim 6 further comprising an expansion selection mechanism gathering input to identify said at least a portion of said first expanded definition (Johnson [0072: “Based on whatever number of definitions 10 are stored within the term association database 4, a pick list of those definitions could be presented to a user to basically select the proper definition 10 for the term "apple" 9 if they wish to use that term in the execution of a semantically enhanced query.”]).

As per claim 8, rejection for claim 7 is incorporated and further Johnson discloses The search system of claim 7, said first expansion definition comprising a first expanded element and a second expanded4 element, said at least a portion of said first expanded definition comprising said first expanded element and not comprising said second expanded element.

As per claim 9, rejection for claim 1 is incorporated and further Johnson discloses The search system of claim 1 further comprising a first expansion dictionary comprising said first expanded definition for said first search term (Johnson [0072: “Based on whatever number of definitions 10 are stored within the term association database 4, a pick list of those definitions could be presented to a user to basically select the proper definition 10 for the term "apple" 9 if they wish to use that term in the execution of a semantically enhanced query.”]). 

As per claim 10, rejection for claim 9 is incorporated and further Johnson discloses The search system of claim 9 further comprising a second expansion dictionary comprising a second expanded definition for said first search term (Johnson [0072: “Based on whatever number of definitions 10 are stored within the term association database 4, a pick list of those definitions could be presented to a user to basically select the proper definition 10 for the term "apple" 9 if they wish to use that term in the execution of a semantically enhanced query.”]).

As per claim 11, rejection for claim 10 is incorporated and further Johnson discloses The search system of claim 10 further comprising a dictionary selection mechanism through which said first expansion dictionary is selected (Johnson [0072: “Based on whatever number of definitions 10 are stored within the term association database 4, a pick list of those definitions could be presented to a user to basically select the proper definition 10 for the term "apple" 9 if they wish to use that term in the execution of a semantically enhanced query.” Since there are various definition associated with various dictionaries (see “dictionaries” in the same para. and para. 70.), selecting a definition effectively selects a dictionary from which the definition is supplied.]).

As per claim 12, rejection for claim 11 is incorporated and further Johnson discloses The search system of claim 11 further displaying at least a portion of said first expanded definition and said second expanded definition (Johnson [0072: “Based on whatever number of definitions 10 are stored within the term association database 4, a pick list of those definitions could be presented to a user to basically select the proper definition 10 for the term "apple" 9 if they wish to use that term in the execution of a semantically enhanced query.” The use of “definitions” includes first and second expanded definition.]).

As per claim 13, rejection for claim 1 is incorporated and further Johnson discloses The search system of claim 1, said search interface comprising:
a search system interface that causes a search to be performed using said at least a portion of said first expanded definition (Johnson [0072: “Based on whatever number of definitions 10 are stored within the term association database 4, a pick list of those definitions could be presented to a user to basically select the proper definition 10 for the term "apple" 9 if they wish to use that term in the execution of a semantically enhanced query.”]).

As per claim 14, rejection for claim 13 is incorporated and further Johnson discloses The search system of claim 13, said search system transmitting a query comprising Boolean OR statements comprising said at least a portion of said first expanded definition (Johnson [0095: “For example the use of "and", "or" or "not", to expand or restrict the results set, could be allowed within the language and set up of the interface of the system of the present invention.”]).

As per claim 15, rejection for claim 14 is incorporated and further Johnson discloses The search system of claim 14, said Boolean OR statements being editable prior to causing said search to be performed (Johnson [0095: “For example the use of "and", "or" or "not", to expand or restrict the results set, could be allowed within the language and set up of the interface of the system of the present invention.”]).

As per claim 16, rejection for claim 13 is incorporated and further Johnson discloses The search system of claim 13, said search system interface that further causes a first set of search results to be presented (Johnson [0074: “The table demonstrates that the phrase "toilet" shares the same definition 10 with the phrase "water closet", so that the text index and system of the present invention could return relevant results which ranked "water closet" references similar to those based on the word "toilet" even though the user may not have selected one or the other of those two text search terms 9.”]).

As per claim 17, rejection for claim 16 is incorporated and further Johnson discloses The search system of claim 16, said first set of search results being displayed such that said at least a portion of said first expanded definition is highlighted (Johnson [0098: “As outlined above, what this contemplates is that if the content association database 3 results in the identification of certain items within the raw results set 15 is being particularly definitionally relevant to the selected text search terms and definitions for the query those would be elevated or highlighted in the search”] and Rousso [0066]).

As per claim 18, rejection for claim 16 is incorporated and further Rousso discloses The search system of claim 1, said search expansion options comprising a hierarchical list (Rousso [0028-0030: “Then, the search vehicle consults an internal database for keyword related words 105, and adds them to a key list if found.” Where a list is ordered similar to a hierarchy.]; [0026: See hierarchy]).

As per claim 19, rejection for claim 16 is incorporated and further Rousso discloses The search system of claim 18, said hierarchical list being presented with an expansion mechanism, said expansion mechanism causing at least a portion of said hierarchical list to be expanded and presented in an expanded form (Rousso [0028-0030: “In one optional embodiment, it is also possible to present a list of related words to the user before a query is executed 160, allowing the user to select those that they feel are most appropriate 165.” Where a list is ordered similar to a hierarchy that is fully expanded.]; [0026: See hierarchy]).

Comments
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Haubold et al. (US 20080250011) – teaches query keyword expanding by examining relationships between words.
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taelor Kim whose telephone number is (571) 270-7166.  The examiner can normally be reached on Monday-Thursday (11AM-5PM) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8166. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Taelor Kim
Primary Patent Examiner
Art Unit 2156
Dated: 09/09/2022
/TAELOR KIM/Primary Examiner, Art Unit 2156